 



Exhibit 10.1

EMPLOYMENT AGREEMENT

     THIS AGREEMENT is made as of the 12th day of August, 2004, between
MERCHANTS AND MANUFACTURERS BANCORPORATION, INC. (the “Company”), a Wisconsin
corporation, its successors and assigns, and JEFFREY A. MUELLER (the
“Executive”).

RECITALS

     WHEREAS, Executive has been a valued, long-term employee of Wisconsin State
Bank, a state-chartered commercial bank located in Random Lake, Wisconsin (the
“Bank”) that is being acquired by the Company in accordance with the Amended and
Restated Agreement and Plan of Merger by and among the Company, Merchants Merger
Corp. and Random Lake Bancorp Limited dated as of June 11, 2004 (the “Merger
Agreement”), whose experience in the industry and employment will benefit the
Employer in the future; and

     WHEREAS, Employer desires to provide for management continuity and
stability and for the services of Executive.

AGREEMENT

     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below:

     1. Employment. Company, or one or more of its affiliates (together, the
“Employer”) shall employ Executive and the Executive shall serve the Employer,
on the terms and conditions set forth herein for the period provided in Section
2.

     2. Term of Employment. The period of Executive’s employment under this
Agreement shall be deemed to have commenced as of the date first above written
and shall continue until December 31, 2008. Commencing on January 1, 2006, and
continuing on the first day of each year thereafter, the Agreement shall
automatically renew for an additional twelve (12) months such that the remaining
term shall be forty-eight (48) months unless written notice is provided by
either party at least sixty (60) days prior to the first day of the applicable
renewal year, that the Agreement shall terminate at the end of thirty-six
(36) months following such renewal date. Prior to the renewal or non-renewal of
the Agreement, the Company’s Board of Directors or the Executive
Personnel/Compensation Committee (either of which shall be the “Board”) will
conduct a performance evaluation of the Executive and the results thereof shall
be included in the minutes of the Board meeting. The term of employment under
this Agreement, as in effect from time to time, shall be referred to as the
“Employment Term.”

32



--------------------------------------------------------------------------------



 



     3. Positions and Duties. Executive shall serve Employer as the president
and chief executive officer of the Bank. Executive shall provide such management
services as are customarily performed by persons serving in similar capacities
at other banking affiliates of the Company, and perform such other duties as may
be appropriate to his position. Excluding periods of vacation to which the
Executive is entitled, during the Employment Term the Executive agrees to devote
full time and attention to the business and affairs of the Employer to the
extent necessary to discharge the responsibilities assigned to the Executive
hereunder, provided that the Executive may take reasonable amounts of time to
serve on corporate, civil or charitable boards or committees, if such activities
do not significantly interfere with the performance of the Executive’s
responsibilities hereunder. It is expressly understood and agreed that to the
extent any such activities have been conducted by the Executive prior to the
date of this Agreement, the continued conduct of such activities (or the conduct
of activities similar in nature and scope) subsequent to the date of this
Agreement shall not thereafter be deemed to interfere with the performance of
Executive’s responsibilities hereunder. The Executive agrees to devote
substantially all of his business time, efforts and skills to the performance of
his duties and responsibilities under this Agreement; provided, however, that
nothing in this Agreement shall preclude the Executive from devoting reasonable
periods of time required for participating in certain other businesses in which
he has a significant ownership stake; as long as such participation does not
substantially interfere with the Executive’s regular performance of his duties
and responsibilities hereunder.

     4. Compensation. As compensation for services provided pursuant to this
Agreement, Executive shall receive the compensation and other benefits set forth
below:

     (i) Base Salary. During the Employment Term, Executive shall receive an
annual base salary (“Base Salary”) in such amounts as may from time to time be
approved by the Board. The Base Salary in effect as of the Commencement Date
shall be one hundred thirty thousand dollars ($130,000.00). Such amount shall be
subject to review and to annual adjustment by the Board in accordance with
Employer’s normal personnel practices; provided, however, that the Base Salary
shall not decrease as a result of such an annual adjustment. No increase in Base
Salary or other compensation shall limit or reduce any other obligation of
Employer. Executive’s Base Salary and other compensation shall be paid in
accordance with Employer’s regular payroll practices. Review and adjustment of
Executive’s Base Salary shall be done on a basis comparable to, and applied
uniformly with that utilized for other executives of Employer and/or its
affiliates.

     (ii) Bonus Payments. In addition to Base Salary, Executive shall be
entitled, during the Employment Term, to participate in and receive payments
from all bonus and other incentive compensation plans as in effect from time to
time on the same basis as other executive officers of Employer.

33



--------------------------------------------------------------------------------



 



     (iii) Stock Options.

     (a) On the same date of this Agreement, Executive shall receive a grant of
stock options for 20,000 shares of common stock of the Company under the
Company’s 1996 Incentive Stock Option Plan, as amended (the “Plan”). The stock
option grant shall be of both incentive stock options and nonstatutory stock
options.

     (b) The stock options shall vest on the following vesting dates: August 12,
2004, December 31, 2005, March 31, 2006 and March 31, 2007. In order for the
maximum amount of the stock options to qualify as incentive stock options under
the Code, the Employer shall structure the vesting of the stock options such
that the maximum amount of incentive stock options that become exercisable by
the Executive during a calendar year (which shall be the amount of shares of
common stock of the Company with a Fair Market Value (as defined in the Plan) of
$100,000, determined as of the date of grant) shall vest on each of the above
four vesting dates. The remainder of the stock options, which shall be
nonstatutory stock options, shall vest in equal portions on December 31, 2005
and March 31, 2006.

     (c) The Employer shall structure the stock option grant such that only
stock options that have vested shall be exercisable by the Executive or his
beneficiaries on or after the Termination Date, except in the event of the
Executive’s death, disability, retirement, or a change in control of the Company
as defined below in Subsection 4 (iii)(d), or the termination of the Executive’s
employment in accordance with Subsection 5(v) or by the Employer without Cause.
Upon the death, disability or retirement of the Executive, or a change in
control of the company as defined in Subsection 4(iii)(d), or the termination of
the Executive’s employment in accordance with Subsection 5(v) or by the Employer
without Cause, all options granted on the date of this Agreement that have not
become exercisable as of the Termination Date shall become immediately
exercisable.

     (d) For purposes of this Agreement, a “change in control” shall be deemed
to have occurred if any “individual, entity or group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities representing 25% or more of the voting power of the
securities of the Company or of the Bank or becomes the owner of all or
substantially all of the assets of the Company or of the Bank or if the
shareholders of the Company or of the Bank approve a reorganization, merger or
consolidation of the Company or of the Bank. “Change in control” shall not refer
to or include any transaction involving only entities affiliated directly or
indirectly with the Company.

34



--------------------------------------------------------------------------------



 



     (e) The stock options granted to the Executive on the date of this
Agreement shall remain exercisable by the Executive or his beneficiaries for one
(1) year after the Executive’s termination of employment if the termination is
as a result of the Executive’s death or disability. In the event the Executive’s
employment is terminated as a result of his normal retirement, the Executive or
his beneficiaries shall have ninety (90) days after such termination of
employment to exercise the stock options. In the event the Executive’s
employment is terminated for any reason other than due to his death, disability,
or retirement, the Executive or his beneficiaries shall have thirty (30) days
after such termination of employment to exercise the stock options. Nothing
contained herein should be construed to extend the ultimate term of any of the
stock options beyond the period of ten (10) years from the date of their grant.

     (f) Shares of common stock of the Company acquired upon the exercise of the
stock options granted to the Executive on the date of this Agreement shall not
be subject to the transfer restrictions of Section 8 of the Plan. However,
Executive shall provide written notice to the Company in the event the Executive
sells or otherwise disposes of common stock acquired upon the exercise of an
incentive stock option granted on the date of this Agreement before the later of
the expiration of the two-year period beginning on the date of the grant of such
stock options or the expiration of the one-year period beginning on the date the
Executive acquires such stock. Executive shall provide the written notice no
later than thirty (30) days after the date of the disposition of his shares.

     (iv) Other Benefits. During the Employment Term, Employer shall provide to
Executive, in addition to Base Salary, such other benefits of employment (or,
with Executive’s consent, equivalent benefits) as are made generally available
to executive officers serving in comparable positions at Employer or its
affiliates. Such benefits include participation in any group health, life,
disability, or similar insurance program and in any pension, profit sharing,
deferred compensation, 401(k) or other similar retirement program provided.
Executive shall also have the right to participate, on the same basis as other
executives of Employer, in any stock purchase, stock option or stock
appreciation rights plans, or other stock-based program made available to such
executive officers. Executive shall also be entitled to participate in any plan
or program offered to other executives of Employer for the purpose of protecting
such executives in the event of a change in control of the Company, as defined
in Subsection 4(iii)(d), except that Executive shall not be entitled to
participate in the Company’s Supplemental Executive Retirement Plan instituted
in 2003.

     Through the Termination Date, as defined in Section 5 below, Executive
shall be entitled to continue his participation in the current deferred
compensation program of the Bank, as enumerated in the Wisconsin State Bank
Deferred Compensation Agreement

35



--------------------------------------------------------------------------------



 



between Bank and Executive dated as of December 12, 2002 (the “Deferred
Compensation Agreement”). For purposes of the Deferred Compensation Agreement,
the Executive shall be deemed to be an employee of the Bank through the
Termination Date.

     Executive shall be entitled to four weeks vacation, in addition to other
perquisites in the same manner and to the same extent as provided other
executives of Employer. Executive shall be entitled to use of a car, the cost of
such use to be paid for by Employer. The type of car provided to the Executive
shall be consistent with the type of car provided to similarly situated
executives of the Employer.

     Nothing contained herein shall be construed as granting Executive the right
to continue in any benefit plan or program, or to receive any other perquisite
of employment, provided under this section 4(iv) (except to the extent Executive
had previously earned or otherwise accumulated vested rights therein) following
a valid and lawful termination or discontinuance of such plan, program or
perquisite.

     5. Termination. This Agreement may be terminated, subject to payment of the
compensation and other benefits described below, upon occurrence of any of the
events described herein. The date on which Executive ceases to be employed under
this Agreement, after giving effect to the period of time specified in any
notice requirement, is referred to as the “Termination Date.”

     (i) Death; Disability; Retirement. This agreement shall terminate upon the
death, disability or retirement of Executive. As used in this Agreement,
“disability” means Executive’s inability, as the result of physical or mental
incapacity, to substantially perform his duties for a period of 180 consecutive
days. If the Executive and Employer cannot agree as to the existence of a
disability, the determination shall be made by a qualified independent physician
acceptable to both parties, or alternatively, by a physician designated by the
president of the medical society for the county in which Executive resides. The
costs of any such medical examination shall be borne by Employer. If Executive
is terminated due to disability, subject to the limitations in Section 6, he
shall be paid 100% of his Base Salary at the rate in effect at the time notice
of termination is given for the remaining portion of the Employment Term, such
amounts to be paid in substantially equal monthly installments and offset by any
monthly payments actually received by Executive from: (a) any disability plans
or disability insurance programs provided by Employer, and (b) any governmental
social security or workers compensation program.

     As used in this Agreement, the term “retirement” shall mean Executive’s
retirement on or after the Executive’s 55th birthday or in accordance with any
retirement arrangement established for Executive with his consent.

36



--------------------------------------------------------------------------------



 



     If termination occurs as a result of death, disability or retirement, no
additional compensation shall be payable to Executive under this Agreement
except as specifically provided herein. Notwithstanding anything to the contrary
contained herein, if termination occurs as a result of death, disability or
retirement, Executive shall receive all compensation and other benefits to which
he was entitled under Section 4 and the plans and programs provided therein,
through the Termination Date and, in addition, Executive and any family members
covered at the time of the termination, if applicable, shall receive or continue
to receive for the remaining portion of the Employment Term all other benefits
available to Executive and such family members under any applicable group
health, life, disability or similar insurance program as in effect on the date
of the Executive’s death, disability or retirement.

     If, following termination by reason of disability and prior to the
expiration of the then remaining balance of the Employment Term, Executive
becomes able to resume his duties, he shall be reinstated to his position, or if
such position has been filled, to a position as nearly comparable as possible.
From the date of reinstatement and for the balance of the Employment Term,
Executive shall be obligated to perform all duties and responsibilities, and
entitled to receive all compensation and other benefits, as provided in this
Agreement.

     (ii) Cause. Employer may terminate Executive’s employment under this
Agreement for Cause at any time, and thereafter Employer or Bank shall have no
further obligation under this Agreement. Notwithstanding anything to the
contrary contained herein, Executive shall receive all compensation and other
benefits in which he was vested or to which he was otherwise entitled under
Section 4 and the plans and programs provided therein, by reason of employment
through the Termination Date.

     For purposes of this Agreement, “Cause” shall mean:



(a)   A failure by Executive to substantially perform his duties (other than
failure resulting from incapacity) after a written demand by the Board, which
demand identifies, with reasonable specificity, the manner in which the Board
believes Executive has not substantially performed, and Executive’s failure to
cure within a reasonable period of time after his receipt of this notice;   (b)
  A criminal conviction of or plea of nolo contendere by Executive for any act
involving dishonesty, breach of trust or a violation of the banking laws of the
State of Wisconsin or the United States which, in the reasonable judgment of the
Board, is substantially related to the Executive’s position with the Employer or
substantially impairs the Executive’s ability to perform his duties with the
Employer;

37



--------------------------------------------------------------------------------



 



(c)   A criminal conviction of or plea of nolo contendere by Executive for the
commission of any felony which, in the reasonable judgment of the Board, is
substantially related to the Executive’s position with the Employer or
substantially impairs the Executive’s ability to perform his duties with the
Employer;   (d)   A breach of fiduciary duty by Executive involving personal
profit;   (e)   A willful violation of any law, rule or order by Executive
(other than traffic violations or similar offenses) which, in the reasonable
judgment of the Board, is substantially related to the Executive’s position with
the Employer or substantially impairs the Executive’s ability to perform his
duties with the Employer; or   (f)   the Executive’s engagement in gross
misconduct or a material breach of any provision of this Agreement which results
in a demonstrably material injury to the Employer, monetary or otherwise,
provided such misconduct or breach was not in good faith and he had no
reasonable belief such act or omission was in the best interests of the Employer
and its shareholders.

     For purposes of this subsection 5(ii), no act, or failure to act, on
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by Executive not in good faith and without reasonable belief that the action or
omission was in the best interest of Employer

     (iii) Voluntary Termination by Executive. Executive may voluntarily
terminate employment at any time by giving at least ninety (90) days prior
written notice to Employer. In such event, Employer shall have no further
obligation hereunder, except that Executive shall receive all compensation and
other benefits in which he was vested or to which he was otherwise entitled
under Section 4 and the plans and programs provided therein, by reason of his
employment through the Termination Date.

     (iv) Suspension or Termination required by Regulatory Agencies.



(a)   If Executive is suspended and/or temporarily prohibited from participating
in the conduct of Employer’s or any of Employer’s affiliates’ affairs by a
regulatory agency, Employer’s obligations under the Agreement shall be suspended
as of the date of service of the notice unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Employer shall:
(1) pay Executive all of the compensation withheld while its obligations under
this Agreement were suspended; and (2) reinstate any of its obligations which
were suspended.

38



--------------------------------------------------------------------------------



 



(b)   If Executive is removed and/or permanently prohibited from participating
in the conduct of Employer’s or any of Employer’s affiliates affairs by an order
issued by a regulatory agency, the obligation of Employer under the Agreement
shall terminate as of the effective date of the order, but earned or otherwise
vested rights of Executive to compensation and to any benefits under Section 4
shall not be affected.   (c)   All obligations under the Agreement may be
terminated, except to the extent determined that continuation of the contract is
necessary to operation of Employer or any of its affiliates, at the time the
Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement to
provide assistance to or on behalf of Employer or any of Employer’s affiliates
under the authority contained in Section 13(c) of the Federal Deposit Insurance
Act, or when Employer or any of its affiliates is determined by any appropriate
bank regulatory agency to be in an unsafe or unsound condition. Any rights of
the parties that have been already earned or otherwise vested, however, shall
not be affected by such action.

     (v) Termination by Executive Due to Diminished Responsibilities or
Compensation. Executive may at any time within twelve (12) months following one
of the following events outlined below in Sections 5 (v) (a), (b), (c), (d) or
(e) terminate his employment under this Agreement by giving at least ninety
(90) days prior written notice to Employer, and be entitled to the benefits
described in Section 5 (vi) below:

(a) Executive is assigned to positions, duties or responsibilities that are
substantially less significant than the positions, duties and responsibilities
provided herein;

(b) Executive is removed from or Employer fails to re-elect or re-appoint
Executive to his position, except in connection with termination of Executive’s
employment for cause, disability or retirement, or in connection with suspension
or termination by or pursuant to regulatory action;

(c) Executive’s Base Salary is reduced other than as the result of a program
applied on a proportionately equivalent basis to all executives of Employer and
its affiliates;

(d) Executive is required to commute more than forty (40) miles to his principal
place of business; or

     (e) Employer provides written notice that the term of the Agreement shall
not be extended in accordance with Section 2, except in the event that such
notice is given in

39



--------------------------------------------------------------------------------



 



connection with a determination by the Employer that the Executive has acted or
has failed to act in a manner constituting Cause under Section 5(ii) of this
Agreement.

     (vi) Benefits Upon Other Termination by Employer. If Executive terminates
this Agreement in accordance with Section (v), or if this Agreement is
terminated by Employer other than for death, disability or retirement under
Section 5(i) and other than for “Cause” under Section 5(ii) or other than by
regulatory action under Section (iv), then following the Termination Date,
Executive shall be entitled to the following benefits:



(a)   In lieu of any further salary payments, Executive shall receive severance
payments equal to the sum of the Base Salary in effect on the Termination Date
plus cash bonus for the year prior to termination times the number of full or
partial years remaining in the Employment Term, payable in the amount and at the
times provided in Sections 4(i) and (ii). If termination follows a “change in
control” as defined in Subsection 4(iii)(d), Executive may elect to receive the
payments specified in the immediately preceding sentence in a lump sum without
any discount by filing the election in the form set forth in Exhibit A at least
twelve (12) months before the date of such a change in control; provided,
however, that if the termination follows a “change in control” as defined in
Subsection 4(iii)(d), the amount of such severance payments may not exceed the
limitations established below in Section 6.   (b)   In addition to other amounts
payable to Executive under this Subsection 5(vi), Executive shall be entitled to
receive all other benefits in which he was vested or to which he was otherwise
entitled under Section 4 and the plans and programs provided therein by reason
of employment through the Termination Date, together with the continuation,
without cost to Executive, of other benefits under Section 4(iv) for the
remaining unexpired Employment Term, subject to the limitations set forth in
Section 6 below if the Executive is terminated following a “change in control”
as defined in Subsection 4(iii)(d).

     (vii) Suspension by Employer. Board in its sole discretion shall have the
right to temporarily suspend Executive from participating in the conduct of the
Employer’s or Employer’s affiliates’ affairs. If Executive is suspended or
temporarily prohibited from participating in the conduct of Employer’s or
Employer’s affiliates’ business, Employer shall pay Executive all compensation
and provide all benefits pursuant to Section 4 of this Agreement during the
period of such suspension.

     6. Limitations on Change in Control Compensation. In the event severance
benefits under Subsection 5(vi) or severance benefits in the event of the
Executive’s disability

40



--------------------------------------------------------------------------------



 



under Subsection 5(i) (together, the “Specified Severance Benefits”), or any
other payments or benefits received or to be received by Executive from Employer
or Bank (whether payable pursuant to the terms of this Agreement, any other
plan, agreement or arrangement with Employer or any corporation (“Affiliate”)
affiliated with employer within the meaning of Section 1504 of the Internal
Revenue Code of 1986 as amended (the “Code”)), constitute, in the opinion of tax
counsel selected by Employer’s independent auditors and acceptable to Executive,
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
the present value of such “parachute payments” equals or exceeds three times the
average of the annual compensation payable to Executive by Employer (or an
Affiliate) and includible in Executive’s gross income for federal income tax
purposes for the five (5) calendar years preceding the year in which a change in
ownership occurred (“Base Amount”), the Specified Severance Benefits shall be
reduced to an amount the present value of which (when combined with the present
value of any other payments otherwise received or to be received by Executive
from Employer (or an Affiliate) that are deemed parachute payments”) is equal to
2.99 times the Base Amount, notwithstanding any other provision to the contrary
in this Agreement; provided, however, that the Specified Severance Benefits
shall not be reduced if they are payable as a result of the termination of the
Executive’s employment in accordance with Section 5(v) or if they are a result
of the Executive’s termination by the Employer without Cause. The Specified
Severance benefits shall not be reduced if (i) Executive shall have effectively
waived his receipt or enjoyment of any such payment or benefit which triggered
the applicability of this Section 6, or (ii) in the opinion of tax counsel, the
Specified Severance Benefits (in their full amount or as partially reduced, as
the case may be) plus all other payments or benefits which constitute “parachute
payments” within the meaning of Section 280OG(b)(2) of the Code are reasonable
compensation for services actually rendered, within the meaning of
Section 28OG(b)(4) of the Code and such payments are deductible by Employer. The
Base Amount shall include every type and form of compensation includible in
Executive’s gross income in respect of his employment by Employer (or an
Affiliate), except to the extent otherwise provided in temporary or final
regulations promulgated under Section 28OG(b) of the Code. For purposes of this
Section 6, a “change in ownership or control” shall have the meaning set forth
in Section 28OG(b) of the Code and any temporary or final regulations
promulgated thereunder. The present value of any non-cash benefit or any
deferred cash payment shall be determined by Employer’s independent auditors in
accordance with the principles of Section 28OG of the Code.

     Executive shall have the right to request that Employer obtain a ruling
from the Internal Revenue Service (“Service”) as to whether any or all payments
or benefits determined by such tax counsel are, in the view of the Service,
“parachute payments” under 280G. If a ruling is sought pursuant to Executive’s
request, no Specified Severance Benefits payable under this Agreement in excess
of the Section 28OG limitation shall be made to Executive until after fifteen
(15) days from the date of such ruling; however, severance benefits shall
continue to be paid during this time up to the amount of that limitation. For
purposes of this Section 6, Executive and Employer agree to be bound by the
Service’s ruling as to whether payments constitute “parachute payments” under
Section 280G. If the Service declines, for any reason, to provide the ruling
requested, the tax counsel’s opinion provided with respect to what payments or
benefits constitute “parachute payments” shall control, and the period during
which the severance benefits

41



--------------------------------------------------------------------------------



 



may be deferred shall be extended to a date fifteen (15) days from the date of
the Service’s notice indicating that no ruling will be forthcoming.

     7. Waiver of Change in Control Salary Continuation Benefits. In connection
with this Agreement, Executive agrees that, for purposes of the Amended and
Restated Wisconsin State Bank Salary Continuation Agreement by and between
Executive and the Bank dated March 6, 2002 (the “SCA”), the acquisition of the
Bank by the Employer, in accordance with the Merger Agreement (the
“Acquisition”), shall not constitute a Change of Control. Therefore, the
Executive acknowledges that he is not entitled to the benefits under Section 2.4
of the SCA as a result of the Acquisition. Executive and Employer agree that the
benefits under Section 2.4 of the SCA remain available to Executive upon a
Change in Control (as such term is defined in the SCA, except that “Company” in
the SCA shall have the same meaning as “Company” in this Agreement) or upon a
change in control as defined in subsection 4(iii)(d) of this Agreement (in
either instance, a “Second Change in Control”).

     Employer acknowledges that this Agreement does not supersede the SCA.
Except as provided in this paragraph, Employer agrees that in no event shall
Executive lose any of the benefits to which he is entitled under the SCA without
the consent of the Executive. Employer agrees that in the event the Executive is
entitled to benefits under Section 2.2 or 2.3 of the SCA as a result of the
Executive’s termination of employment during the fourth quarter of the calendar
year, for purposes of determining the benefit payable to Executive under the SCA
and its accompanying Schedule A, the Executive’s termination shall be deemed to
occur on January 2nd of the year following the Executive’s termination of
employment.

     Employer agrees that the salary continuation payments to which the
executive is entitled under the SCA shall in no event be subject to the
limitations above in Section 6 of this Agreement. Upon a Second Change in
Control, Employer agrees that the insurance policies purchased to fund the SCA
or an equivalent amount of cash consideration will be deposited in a rabbi trust
in the form provided in Revenue Procedure 92-64 or any successor guidance issued
by the Internal Revenue Service, which shall be administered by an independent
trustee, and which shall pay benefits owing to Executive under the SCA if the
Company or its successor fails to do so.

42



--------------------------------------------------------------------------------



 



     8. General Provisions.

     (i) Successors; Binding Agreement.



  (a)   Employer will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to substantially all of the
business and/or assets of Employer (“Successor Organization”) to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that Employer would have been required to perform if no such succession
had taken place. If such succession is the result of a “change in control” as
defined herein, such assumption shall specifically preserve to Executive, for
the then remaining term of this Agreement, the same rights and remedies
(recognizing them as being available and applicable as the result of the “change
in control” effectuating said succession) provided under this Agreement upon a
“change in control.”         As used in this Agreement, Employer shall include
any successor to the Employer’s business and/or assets, which becomes bound by
the terms and provisions of this Agreement by operation of this Agreement or by
law. Failure of Employer to obtain such agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle
Executive to compensation from Employer in the same amount and on the same terms
as he would be entitled to under this Agreement if he terminated his employment
under Section 5(vi). For purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Termination
Date.     (b)   No right or interest to or in any payments or benefits under
this Agreement shall be assignable or transferable in any respect by the
Executive, nor shall any such payment, right or interest be subject to seizure,
attachment or creditor’s process for payment of any debts, judgments, or
obligations of Executive.     (c)   Any rights and obligations of Employer under
this agreement may be assigned or transferred by Employer to any of its
affiliates prior to a change in control as defined in this Agreement.     (d)  
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by Executive and his heirs, beneficiaries and personal
representatives and Employer and any successor organization or assignee of
Employer.

     (ii) Non-competition/Non-solicitation/Confidentiality Provisions.

43



--------------------------------------------------------------------------------



 



     Executive acknowledges that the development of personal contacts and
relationships is an essential element of Employer’s and Employer’s affiliates’
business, that Employer has invested considerable time and money in his
development of such contacts and relationships, that Employer and its affiliates
could suffer irreparable harm if he were to leave Employer’s employment and
solicit the business of customers of Employer or Employer’s affiliates and that
it is reasonable to protect Employer against competitive activities by
Executive. Executive covenants and agrees, in recognition of the foregoing and
in consideration of the mutual promises contained herein, that in the event of a
termination of his employment with Employer or any of its affiliates, Executive
shall not accept employment with any Significant Competitor of Employer or of
any of Employer’s affiliates for a period of eighteen (18) months following such
termination. For purposes of this Agreement, the term “Significant Competitor”
means any financial institution including, but not limited to, any commercial
bank, savings bank, savings and loan association, credit union, or mortgage
banking corporation which, at the time of termination of Executive’s employment
with Employer or during the period of this covenant not to compete, has a home,
branch or other office within a fifty (50) mile radius of any office operated or
maintained by Employer or any of Employer’s affiliates.

     Executive agrees that the non-competition provisions set forth herein are
necessary for the protection of Employer and its affiliates and are reasonably
limited as to (a) the scope of activities affected, (b) their duration and
geographic scope, and (c) their effect on Executive and the public. In the event
Executive violates the non-competition provisions set forth herein, Employer
shall be entitled, in addition to its other legal remedies, to enjoin the
employment of Executive with any Significant Competitor for the period set forth
herein. If Executive violates this covenant and Employer brings legal action for
injunctive or other relief, Employer shall not, as a result of the time involved
in obtaining such relief, be deprived of the benefit of the full period of the
restrictive covenant. Accordingly, the covenant shall be deemed to have the
duration specified herein, computed from the date relief is granted, but reduced
by any period between commencement of the period and the date of the first
violation.

     Executive acknowledges that as a result of his employment with Employer or
its affiliates Executive has access to confidential information concerning
Employer’s business, customers and services. Executive agrees that during the
Employment Term or subsequent thereto, he will not, directly or indirectly,
whether in original, duplicated, computerized or other form, use, disclose or
divulge to any person, agency, firm, corporation or other entity any
confidential or proprietary information, including, without limitation, customer
lists, reports, files, manuals, training materials, records or information of
any kind, or any other secret or confidential information pertaining to the
products, services, customers or prospective customers, sales, technology and
business affairs or methods of Employer or any of its affiliates (collectively
“Confidential Information”) which Executive acquires or has access to during the
Employment Term. Notwithstanding the foregoing, Confidential Information shall
not include information or data which is otherwise available in the public
domain. Executive agrees that he will not at any time either during or
subsequent to his employment with Employer disclose or



--------------------------------------------------------------------------------



 



transmit, either directly or indirectly, any Confidential Information of
Employer or its affiliates to any person, firm, corporation, association, or
other entity, and will not remove this information, in any form whatsoever, from
the premises or data base of Employer or its affiliates, except as required in
the ordinary course of business as is necessary to perform Executive’s duties or
as required by applicable law. In the event of Executive’s termination from
employment from Employer for any reason, Executive shall immediately return all
Confidential Information of Employer, including any original, computerized or
duplicated records to Employer.

     Executive agrees that during the term of his employment with Employer, and
for a term of eighteen (18) months thereafter, he will not, directly or
indirectly, on behalf of himself or on behalf of any other individual or entity,
as an agent or otherwise contact, influence or encourage any of the customers of
Employer, of which Executive has knowledge or based on his capacity of
employment for Employer or its subsidiaries should reasonably have had
knowledge, for the purpose of soliciting business or inducing such customer to
acquire any product or service that is provided or under development by Employer
or its affiliates from any entity other than Employer.

     Executive agrees that during the term of his employment with Employer, and
for a period of eighteen (18) months thereafter, he will not, directly or
indirectly, encourage, induce, or entice any employee of Employer or its
affiliates to leave the employment of Employer or its affiliates.

     Executive agrees that if he violates the covenants under this section,
Employer shall be entitled to an accounting and repayments of all profits,
compensation, commissions and other remuneration or benefits which the Executive
has realized or may realize as the result of or in connection with any such
violation. Executive further agrees that money damages may be difficult to
ascertain in case of a breach of this covenant, and Executive therefore agrees
that Employer or its affiliates shall be entitled to injunctive relief in
addition to any other remedy to which Employer or its affiliates may be
entitled.

     (iii) Notice. All notices and other communications provided for in this
Agreement shall be in writing and shall be deemed duly given when delivered or
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed in the case of Employer to its principal office and in the
case of Executive, to his address appearing on the records of Employer or to
such other address as either party may have furnished to the other in writing in
accordance herewith.

     (iv) Expenses. If legal proceedings are necessary to enforce or interpret
this Agreement, or to recover damages for breach, the prevailing party shall be
entitled to recover reasonable attorneys’ fees, costs and disbursements of such
proceedings, in addition to any other relief to which such prevailing party may
be entitled. Notwithstanding, the foregoing, in the event of legal proceedings
to enforce or interpret this Agreement following a “change in control,”
Executive shall be entitled to recover from Employer: (a) reasonable attorneys
fees, costs, and disbursements if Executive is



--------------------------------------------------------------------------------



 



the prevailing party; or (b) reasonable attorneys’ fees, costs and disbursements
of up to $7,500 incurred in such proceedings regardless of whether Executive is
the prevailing party. Recovery of attorneys’ fees and costs following a “change
in control” shall be in addition to any other relief to which Executive is
entitled.

     (v) Withholding. Employer shall be entitled to withhold from amounts to be
paid to Executive under this Agreement any federal, state, or local withholding
or other taxes or charges which it is from time to time required to withhold.
Employer shall be entitled to rely on an opinion of counsel as to the amount or
requirement of any such withholding.

     (vi) Miscellaneous. No provision of this Agreement may be amended, waived
or discharged unless such amendment, waiver or discharge is agreed to in writing
and duly executed by Executive and Employer or its successor in interest. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of Wisconsin.

     (vii) Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

     (viii) Counterparts. This Agreement may be executed in several
counterparts, all of which together will constitute one and the same instrument.

     (ix) Headings. Headings contained in this Agreement are for reference only
and shall not affect the meaning or interpretation of any provision of this
Agreement.

     (x) Effective Date. The effective date of this Agreement shall be the date
indicated in the first paragraph of this Agreement notwithstanding the actual
date of execution by any party.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of
the date first above written.

     

  JEFFREY A. MUELLER
 
   

  /s/ Jeffrey A. Mueller

 

--------------------------------------------------------------------------------

 
 
   

  MERCHANTS AND MANUFACTURERS

  BANCORPORATION, INC.
 
   

  /s/ Michael J. Murry

 

--------------------------------------------------------------------------------

 

  By: Michael J. Murry

  Title: Chairman of the Board of Directors